Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 23, 2013

                                     No. 04-13-00368-CV

                     IN THE ESTATE OF ALVIDA MAE AGUILAR,

                      From the Probate Court No 2, Bexar County, Texas
                               Trial Court No. 2012-PC-2802
                          Honorable Tom Rickhoff, Judge Presiding


                                        ORDER
        The appellants’ briefs are due August 26, 2013. Appellants have filed an unopposed
motion for a forty-five day extension of time to file their briefs. We grant the motion and order
appellants’ briefs due October 10, 2013.




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of August, 2013.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court